Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 1 of 13 PageID #: 1

     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     ----------------------------------------------------------------X
     GENERALI ITALIA S.P.A. as subrogee of
     IVECO DEFENSE VEHICLES, S.P.A.,                                     Docket No.:

                                        Plaintiff,                       COMPLAINT
             -against-
                                                                         TRIAL BY JURY DEMANDED
     BREN-TRONICS, INC.,

                                         Defendant.
     ----------------------------------------------------------------X
             The Plaintiff, GENERALI ITALIA, S.P.A. as subrogee of IVECO DEFENSE

     VEHICLES, S.P.A. (“Generali”), by and through its attorneys, Gerber Ciano Kelly Brady LLP,

     as and for its Complaint, upon information and belief, alleges as follows:

                                                     THE PARTIES

             1.       The Plaintiff, Generali is a foreign business corporation organized and existing

     under the laws of the Republic of Italy, with its principal place of business located at Via

     Marocchesa, 14, 31021 Mogliano Veneto (TV), Italy.

             2.       Upon information and belief, Defendant, BREN-TRONICS, INC. (“Bren-

     Tronics”), is a domestic business corporation organized and existing under the laws of the State

     of New York, with its principal place of business located at 10 Brayton Court, Commack, New

     York 11725.

                                                     JURISDICTION

             3.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332, as this

     action is between citizens of different states and the amount in controversy exceeds $75,000.00,

     exclusive of interest and the costs of this action.

             4.       Venue is properly laid in the United States District Court for the Eastern District

     of New York pursuant to 28 U.S.C. § 1391, as the events giving rise to this action occurred in

     this District and the Defendant is domiciled and does business in this District.
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 2 of 13 PageID #: 2

                                        FACTUAL ALLEGATIONS

     I.       The Product

              5.       At all times material hereto, Defendant, Bren-Tronics was and is engaged in the

     design, manufacture, sale and distribution of batteries and charging systems, including the BT-

     70939CU Lithium-Ion 6T battery (hereinafter “6T Battery”).

              6.       On or about March 28, 2016, Bren-Tronics sold, distributed, supplied, shipped

     and exported five (5) 6T Batteries, serial numbers P635, P662, P671, P672 and P673, to

     distributor, Angelo Podesta, S.r.l. located at Via Scarsellini 63-65, 16149 Genova, Republic of

     Italy.

              7.       On or about April 13, 2016, distributor Angelo Podesta, S.r.l. sold, distributed,

     supplied and shipped the five (5) 6T Batteries to supplier, Techne, S.r.l. located at Via Della

     Stella 68, 25062Concesio BS, Republic of Italy.

              8.       At a point in time after April 13, 2016 and prior to December 2, 2017, supplier

     Techne, S.r.l. sold, distributed, supplied and shipped the five (5) 6T Batteries to Plaintiff’s

     subrogor, IVECO DEFENSE VEHICLES, S.P.A. (“IVECO”) located at Via Alessandro Volta n.

     6, 39100 Bolzano, Republic of Italy.

     II.      Plaintiff’s Subrogor

              9.       IVECO is a foreign business corporation organized and existing under the laws of

     the Republic of Italy, with its principal place of business located at Via Volta, 6, I-39100

     Bolzano, Italy.

              10.      At all relevant times, IVECO was and is an industrial manufacturer of logistic,

     multirole and armored vehicles for military and civil defense, including the IVECO Light

     Multirole Vehicle (hereinafter “LMV”).

              11.      The LMV is a four-wheel drive tactical vehicle developed by IVECO and in

     service with militaries in various countries.
                                                       2
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 3 of 13 PageID #: 3

            12.     On or about June 10, 2017, IVECO entered into a contract with Leonardo-

     Finmeccanica, S.p.A. (hereinafter “Leonardo”) for the development of LMVs.

            13.     As part of its contract with Leonardo, IVECO developed a specific LMV,

     identified as VTLM2 PS2.

            14.     On and prior to December 2, 2017, the VTLM2 PS2 was kept at IVECO’s plant

     located in Bolzano, Italy.

            15.     Prior to December 2, 2017, IVECO properly installed one of the five (5) 6T

     Batteries into the VTLM2 PS2.

            III.    The Loss

            16.     On and prior to December 2, 2017, IVECO was insured by Plaintiff, Generali

     pursuant to a policy of insurance (hereinafter the “Policy”) that was fully in force.

            17.     On or about December 2, 2017, at about 3:00 a.m., component parts, including

     but not limited to, the Printed Circuit Board (“PCB”), of Defendant’s 6T Battery failed, resulted

     in unexpected combustion and caused IVECO’s VTLM2 PS2 to catch fire.

            18.     Bren-Tronics acts and omissions directly and proximately caused fire damage to

     Plaintiff’s insured’s VTLM2 PS2 and directly and proximately caused severe and substantial

     damage to the property of IVECO, the fair and reasonable value of which is an amount in excess

     of One Million Five Hundred Twenty Thousand Eight Hundred Eighty-One Dollars and 40/100

     ($1,520,881.40).

            19.     IVECO subsequently submitted a claim to Plaintiff, Generali, seeking

     reimbursement under the Policy for the full amount of the property damages which it sustained

     as a direct and proximate result of the subject fire and property damage.

            20.     Pursuant to its duties and obligations under the Policy, on or about June 5, 2019,

     the Plaintiff, Generali, made payment to others and reimbursed IVECO a total amount in excess

     of One Million Five Hundred Twenty Thousand Eight Hundred Eighty-One Dollars and 40/100
                                               3
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 4 of 13 PageID #: 4

     ($1,520,881.40).

            21.     By virtue of the aforesaid payments, and pursuant to the terms of the Policy,

     Plaintiff became subrogated to the extent of its payments to IVECO’s respective right to

     recovery and is entitled to recover the same amount from the named Defendant in this action.

                        AS AND FOR A FIRST CAUSE OF ACTION AGAINST
                               DEFENDANT BREN-TRONICS, INC.
                        (STRICT PRODUCT LIABILITY – DESIGN DEFECT)

            22.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

     paragraphs “1” through “21” above, as if more fully set forth herein.

            23.     The 6T Battery failure and fire damage and the resulting severe and substantial

     damages sustained by Plaintiff, Generali’s insured for which the Defendant is strictly liable, was

     directly and proximately caused by the improper and or defective design, distribution and sale of

     the 6T Battery and/or related component parts, including the PCB.

            24.     The improper and/or defective design, distribution, and sale of the 6T Battery,

     and/or its component parts including but not limited to the PCB, directly and proximately created

     a dangerous condition in the 6T Battery that posed an unreasonable risk of harm to Plaintiff’s

     insured’s property.

            25.     Certain component parts for the 6T Battery, including but not limited to the PCB

     and/or related component parts were designed, distributed, sold and/or otherwise placed into the

     stream of commerce by Defendant, and, as such, the Defendant is strictly liable to Plaintiff,

     Generali, under the laws of the State of New York and under the principles set forth in § 402A of

     the Restatement of Torts, 2d.

            26.     On and prior to December 2, 2017 there existed several products on the market

     with feasible alternative designs which would have better and more safely prevented the 6T

     Battery from unexpectedly combusting and/or catching fire and which made no meaningful

     difference in the cost or efficiency and were made from readily available parts and materials.

                                                     4
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 5 of 13 PageID #: 5

            27.    The Defendant knew or reasonably should have known that the aforementioned

     improper and/or defective design, distribution and/or sale of the 6T Battery, including but not

     limited to the PCB and/or related component parts, created unreasonably dangerous products

     which exposed members of the public and Plaintiff, Generali’s insured to an unreasonable risk of

     harm of damage by failure of the 6T Battery, including but not limited to the PCB and/or related

     component parts which caused the subsequent fire damage and the resulting severe and

     substantial damages.

            28.    In distributing and/or otherwise placing into the stream of commerce the 6T

     Battery, including but not limited to the PCB and/or related component parts designed

     distributed, and/or sold by the Defendant proximately caused the Plaintiff, Generali’s insured’s

     damages, and Defendant should be held strictly liable for the same.

            29.    As a direct and proximate result of the aforesaid strict liability producing acts and

     omissions of the Defendant and/or its representatives, agents, servants and/or employees for

     which Defendant is strictly liable, the subject fire and property damaged occurred and directly

     and proximately caused Plaintiff’s insured to sustain severe and substantial property damage, the

     fair and reasonable value of which is an amount in excess of One Million Five Hundred Twenty

     Thousand Eight Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

            30.    Plaintiff’s insured subsequently submitted a claim to Generali seeking

     reimbursement under the Policy for the damages that it sustained as a result of the subject fire

     and property damage.

            31.    Pursuant to its duties and obligations under the Policy, Generali reimbursed its

     insured in a total amount in excess of One Million Five Hundred Twenty Thousand Eight

     Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

            32.    By virtues of the aforesaid payments, and pursuant to the terms of the respective

     insurance policy, Plaintiff, Generali, became subrogated to the extent of its payments to its

                                                     5
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 6 of 13 PageID #: 6

     insured’s respective right to recovery and is entitled to recover the same amount from the named

     Defendant in this action.

            WHEREFORE, Plaintiff, GENERALI ITALIA, S.P.A. as subrogee of IVECO

     DEFENSE VEHICLES, S.P.A., demands judgment in its favor and against Defendant, BREN-

     TRONICS, INC. in an amount in excess of One Million Five Hundred Twenty Thousand Eight

     Hundred Eighty-One Dollars and 40/100 ($1,520,881.40), together with prejudgment and post

     judgment interest, fees, costs and such other relief as this Honorable Court may order.

                     AS AND FOR A SECOND CAUSE OF ACTION AGAINST
                             DEFENDANT BREN-TRONICS, INC.
                  (STRICT PRODUCT LIABILITY – MANUFACTURE DEFECT)

            33.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

     paragraphs “1” through “32” above, as if more fully set forth herein.

            34.     The 6T Battery failure and fire damage and the resulting severe and substantial

     damages sustained by Plaintiff, Generali’s insured for which the Defendant is strictly liable, was

     directly and proximately caused by flaws and/or defects in the manufacture of the 6T Battery

     and/or its component parts including but not limited to the PCB.

            35.     Defendant failed to perform adequate quality control, testing and inspection to

     prevent, discover and remedy the manufacturing flaws and/or defects in the 6T Battery and/or its

     component parts including but not limited to the PCB.

            36.     The flaws and/or defects in the manufacture of the 6T Battery, and/or its

     component parts including but not limited to the PCB, directly and proximately created a

     dangerous condition in the 6T Battery that posed an unreasonable risk of harm to Plaintiff’s

     insured’s property.

            37.     Certain component parts for the 6T Battery, including the PCB and/or related

     component parts were designed manufactured, assembled, distributed, sold and/or otherwise

     placed into the stream of commerce by Defendant, and, as such, the Defendant is strictly liable to

                                                     6
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 7 of 13 PageID #: 7

     Plaintiff, Generali, under the laws of the State of New York and under the principles set forth in

     § 402A of the Restatement of Torts, 2d.

            38.     The Defendant knew or reasonably should have known that the aforementioned

     flaws and/or defects in the manufacture of the 6T Battery, including but not limited to the PCB

     and/or related component parts created unreasonably dangerous products which exposed

     members of the public and Plaintiff, Generali’s insured’s property to an unreasonable risk of

     harm of damage by failure of the 6T Battery, including but not limited to the PCB and/or related

     component parts which caused the subsequent fire damage and the resulting severe and

     substantial damages.

            39.     In distributing and/or otherwise placing into the stream of commerce the 6T

     Battery, including but not limited to the PCB and/or related component parts manufactured,

     distributed, assembled and/or sold by the Defendant proximately caused the Plaintiff, Generali’s

     insured’s damages and Defendant should be held strictly liable for the same.

            40.     As a direct and proximate result of the aforesaid strict liability producing acts and

     omissions of the Defendant and/or their representatives, agents, servants and/or employees for

     which Defendant is strictly liable, the subject fire and property damaged occurred and directly

     and proximately caused Plaintiff’s insured to sustain severe and substantial property damage, the

     fair and reasonable value of which is an amount in excess of One Million Five Hundred Twenty

     Thousand Eight Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

            41.     Plaintiff’s insured subsequently submitted a claim to Generali seeking

     reimbursement under the Policy for the damages that it sustained as a result of the subject fire

     and property damage.

            42.     Pursuant to its duties and obligations under the Policy, Generali reimbursed its

     insured in a total amount in excess of One Million Five Hundred Twenty Thousand Eight

     Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

                                                      7
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 8 of 13 PageID #: 8

            43.     By virtues of the aforesaid payments, and pursuant to the terms of the respective

     insurance policy, Plaintiff, Generali, became subrogated to the extent of its payments to its

     insured’s respective right to recovery and is entitled to recover the same amount from the named

     Defendant in this action.

            WHEREFORE, Plaintiff, Plaintiff, GENERALI ITALIA, S.P.A. as subrogee of IVECO

     DEFENSE VEHICLES, S.P.A., demands judgment in its favor and against Defendant, BREN-

     TRONICS, INC. in an amount in excess of One Million Five Hundred Twenty Thousand Eight

     Hundred Eighty-One Dollars and 40/100 ($1,520,881.40), together with prejudgment and post

     judgment interest, fees, costs and such other relief as this Honorable Court may order.

                      AS AND FOR A THIRD CAUSE OF ACTION AGAINST
                             DEFENDANT BREN-TRONICS, INC.
                     (STRICT PRODUCT LIABILITY – FAILURE TO WARN)

            44.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

     paragraphs “1” through “43” above, as if more fully set forth herein.

            45.     At all relevant times herein, Defendant designed, manufactured, exported and

     distributed the 6T Battery, knowing and intending for it to be used by the public.

            46.     On and prior to December 2, 2017, Plaintiff’s insured was making use of the 6T

     Battery in a manner which the Defendant knew and intended the 6T Battery to be used and/or in

     a manner foreseeable by the Defendant.

            47.     On and prior to December 2, 2017, Plaintiff’s insured used the 6T Battery of

     Defendant in the manner intended and/or foreseeably intended, when the 6T Battery failed,

     malfunctioned, unexpectedly combusted, caught fire, and/or otherwise caused injury, thereby

     causing Plaintiff’s insured sustain severe and substantial fire and property damage.

            48.     The 6T Battery was defective and unreasonably dangerous because there was a

     lack of adequate warnings, instructions and/or notices that the 6T Battery could unexpectedly

     combust, catch fire and/or otherwise cause injury, or how to avoid that risk.

                                                      8
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 9 of 13 PageID #: 9

            49.     The Defendant knew or reasonably should have known the dangerous nature of

     the 6T Battery and by virtues of its business, knew of should have known of the need to provide

     adequate warnings, instructions and/or notice concerning use of the 6T Battery.

            50.     Defendant is liable to Plaintiff for failing to exercise reasonable care in

     determining accuracy of information provided and/or failing to exercise reasonable care in

     communicating information regarding the safety and functionality of the 6T Battery. Plaintiff’s

     insured relied on such information and such reliance was foreseeable by the Defendant.

            51.     The Defendant had a duty to give reasonable warning of the danger involved in

     use of the 6T Battery and failed to provide the public, including Plaintiff’s insured, notice of the

     dangers involved.

            52.     The Plaintiff, Generali’s insured’s damages were directly and proximately caused

     solely by Defendant’s failure to warn of the defect and dangers inherent in the use of the 6T

     Battery.

            53.     As a direct and proximate result of the aforesaid strict liability producing acts and

     omissions of the Defendant and/or their representatives, agents, servants and/or employees for

     which Defendant is strictly liable, the subject fire and property damaged occurred and directly

     and proximately caused Plaintiff’s insured to sustain severe and substantial property damage, the

     fair and reasonable value of which is an amount in excess of One Million Five Hundred Twenty

     Thousand Eight Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

            54.     Plaintiff’s insured subsequently submitted a claim to Generali seeking

     reimbursement under the Policy for the damages that it sustained as a result of the subject fire

     and property damage.

            55.     Pursuant to its duties and obligations under the Policy, Generali reimbursed its

     insured in a total amount in excess of One Million Five Hundred Twenty Thousand Eight

     Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

                                                      9
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 10 of 13 PageID #: 10

             56.     By virtues of the aforesaid payments, and pursuant to the terms of the respective

      insurance policy, Plaintiff, Generali, became subrogated to the extent of its payments to its

      insured’s respective right to recovery and is entitled to recover the same amount from the named

      Defendant in this action.

             WHEREFORE, Plaintiff, Plaintiff, GENERALI ITALIA, S.P.A. as subrogee of IVECO

      DEFENSE VEHICLES, S.P.A., demands judgment in its favor and against Defendant, BREN-

      TRONICS, INC. in an amount in excess of One Million Five Hundred Twenty Thousand Eight

      Hundred Eighty-One Dollars and 40/100 ($1,520,881.40), together with prejudgment and post

      judgment interest, fees, costs and such other relief as this Honorable Court may order.

                      AS AND FOR A FOURTH CAUSE OF ACTION AGAINST
                              DEFENDANT BREN-TRONICS, INC.
                                 (BREACH OF WARRANTY)
             57.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

      paragraphs “1” through “56” above, as if more fully set forth herein.

             58.     Defendant warranted and labeled its product.

             59.     Defendant expressly and impliedly warranted that the 6T Battery was fit for the

      purpose for which it was intended and that the Defendant expressly and impliedly warranted that

      the 6T Battery was safe to use in every respect, and had been designed, manufactured,

      assembled, distributed and/or sold safely and warranted that it was good, safe and proper for use

      for Plaintiff’s insured’s intended purposes. Plaintiff’s insured, relying on Defendant’s express

      warranties, proceeded to use the 6T Battery in accordance with its intended use.

             60.     Defendant expressly and impliedly warranted that the 6T Battery was of

      merchantable quality and was safe for Plaintiff’s insured’s intended use. Defendant was a

      merchant with respect to the 6T Battery and its product was not merchantable as warranted.

      Plaintiff’s insured, relying on Defendant’s express and implied warranties, proceeded to use the

      6T Battery in accordance with its intended use.

             61.     On and prior to December 2, 2017, Plaintiff’s insured used the 6T Battery of
                                                 10
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 11 of 13 PageID #: 11

      Defendant in the manner intended and/or foreseeably intended, when the 6T Battery failed,

      malfunctioned, unexpectedly combusted, caught fire and/or otherwise caused injury, thereby

      causing Plaintiff’s insured to sustain severe and substantial fire and property damage

             62.     On and prior to December 2, 2017, Plaintiff’s insured, while using the 6T Battery

      in accordance with its intended use and pursuant to its express and implied warranties, was

      caused to suffer severe and substantial fire and property damage.

             63.     Defendant by and through it employees, agent, contractors, subcontractors,

      servants and/or representatives, designed, manufactured, assembled, tested, inspected, produced,

      marketed, exported, distributed and sold the 6T Battery which directly and proximately caused

      Plaintiff’s insured to suffer severe and substantial fire and property damage.

             64.     The aforementioned resulting severe and substantial fire and property damage was

      directly and proximately caused by was caused solely and wholly by reason that the Defendant

      breached its warranty of merchantability and fitness for intended use of the 6T Battery which

      warranties were both express and implied.

             65.     As a direct and proximate result of the aforesaid acts, the subject fire and property

      damage occurred and directly and proximately caused Plaintiff’s insured to sustain severe and

      substantial property damages, the fair and reasonable value of which is an amount in excess of

      One Million Five Hundred Twenty Thousand Eight Hundred Eighty-One Dollars and 40/100

      ($1,520,881.40).

             66.     Plaintiff’s insured subsequently submitted a claim to Generali seeking

      reimbursement under the Policy for damages that it sustained as a result of the subject fire and

      property damage.

             67.     Pursuant to its duties and obligations under the Policy, the Plaintiff, Generali, paid

      others and reimbursed its insured a total amount in excess of One Million Five Hundred Twenty

      Thousand Eight Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

                                                      11
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 12 of 13 PageID #: 12

                68.   By virtue of the aforesaid payments, and pursuant to the terms of the Policy,

      Plaintiff, Generali, became subrogated to the extent of its payments to its insured’s respective

      right to recovery and is entitled to recover the same amount from the named Defendant in this

      action.

                WHEREFORE, Plaintiff, Plaintiff, GENERALI ITALIA, S.P.A. as subrogee of IVECO

      DEFENSE VEHICLES, S.P.A., demands judgment in its favor and against Defendant, BREN-

      TRONICS, INC. in an amount in excess of One Million Five Hundred Twenty Thousand Eight

      Hundred Eighty-One Dollars and 40/100 ($1,520,881.40), together with prejudgment and post

      judgment interest, fees, costs and such other relief as this Honorable Court may order

                        AS AND FOR A FIFTH CAUSE OF ACTION AGAINST
                               DEFENDANT BREN-TRONICS, INC.
                                        (NEGLIGENCE)

                69.   Plaintiff repeats and re-alleges all of the allegations contained in Paragraphs “1”

      through “69” above, as if more fully set forth herein.

                70.   The aforementioned resulting severe and substantial fire and property damage was

      directly and proximately caused by the carelessness, recklessness, and/or negligent acts and/or

      omissions of Defendant, by and through its employees, agent, contractors, subcontractors,

      servants and/or representatives, in failing to properly design, manufacture, assemble, distribute

      and/or sell the 6T battery and component parts, including the PCB.

                71.   As a direct and proximate result of the aforesaid acts of carelessness, recklessness

      and/or negligent acts and/or omissions by Defendant, by and through it employees, agent,

      contractors, subcontractors, servants and/or representatives, the subject fire and property damage

      occurred and directly and proximately caused Plaintiff’s insured to sustain severe and substantial

      property damages, the fair and reasonable value of which is an amount in excess of One Million

      Five Hundred Twenty Thousand Eight Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

                72.   Plaintiff’s insured subsequently submitted a claim to Generali seeking

                                                       12
Case 2:20-cv-05747-JMA-ST Document 1 Filed 11/25/20 Page 13 of 13 PageID #: 13

      reimbursement under the Policy for damages that it sustained as a result of the subject fire and

      property damage.

                73.   Pursuant to its duties and obligations under the Policy, the Plaintiff, Generali, paid

      others and reimbursed its insured a total amount in excess of One Million Five Hundred Twenty

      Thousand Eight Hundred Eighty-One Dollars and 40/100 ($1,520,881.40).

                74.   By virtue of the aforesaid payments, and pursuant to the terms of the Policy,

      Plaintiff, Generali, became subrogated to the extent of its payments to its insured’s respective

      right to recovery and is entitled to recover the same amount from the named Defendant in this

      action.

                WHEREFORE, Plaintiff, Plaintiff, GENERALI ITALIA, S.P.A. as subrogee of IVECO

      DEFENSE VEHICLES, S.P.A., demands judgment in its favor and against Defendant, BREN-

      TRONICS, INC. in an amount in excess of One Million Five Hundred Twenty Thousand Eight

      Hundred Eighty-One Dollars and 40/100 ($1,520,881.40), together with prejudgment and post

      judgment interest, fees, costs and such other relief as this Honorable Court may order.

      Dated: Garden City, New York
             November 25, 2020
                                                             Respectfully Submitted,

                                                             Frank J. Ciano
                                                             ______________________________
                                                             Frank J. Ciano, Esq.
                                                             Alexi T. Poulianos, Esq.
                                                             Gerber Ciano Kelly Brady LLP
                                                             Attorneys for Plaintiff
                                                             FCiano@gerberciano.com
                                                             APoulianos@gerberciano.com
                                                             GCKB File No.: 1036.0017
                                                             Mailing Address
                                                             228 Park Avenue South
                                                             Suite 97572
                                                             New York, New York 10003
                                                             Office Address
                                                             1325 Franklin Avenue, Suite 500
                                                             Garden City, New York 11530
                                                             (516) 329-9409

                                                       13
